53 F.3d 340NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Elizabeth D. SEYKORA, Plaintiff-Appellant,v.SUPERIOR COURT OF the STATE OF CALIFORNIA, FOR the COUNTY OFLOS ANGELES, Defendant-Appellee.
No. 93-56218.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 9, 1995.Decided May 9, 1995.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and SHADUR,* Senior District Judge.


2
MEMORANDUM**


3
Elizabeth D. Seykora (Seykora) filed a complaint under Sec. 1983 and the United State Constitution, challenging the validity of California Code of Civil Procedure Sec. 177.5.  The body of her Second Complaint named as defendants "the Superior Court of the State of California for the County of Los Angeles, and each of its judges, Municipal Court of Los Angeles Judicial District, and each of its judges, and Municipal Court of East Los Angeles Judicial District, and each of its judges."   However, only the Superior Court was served and appeared.  Seykora's claims against the Superior Court constitute a suit against the State of California, and are therefore barred by the Eleventh Amendment.  See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir.1987).


4
Seykora never served any of the other defendants named in her complaint except Judge Dunn, who was dismissed when Seykora voluntarily dismissed her original complaint.  Seykora's counsel admitted at oral argument that failure to serve the individual judges was an intentional strategic decision.  Since the remaining defendants were never served, we have no jurisdiction to consider an appeal of claims against them.


5
AFFIRMED.



*
 Honorable Milton I. Shadur, Senior United States District Judge for the Northern District of Illinois, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3